UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
SHAKEY HOOVER, ! Civil Action No. 20-715 (SRC)
Petitioner,
v. OPINION
WILLIAM ANDERSON,
Respondent. !

 

CHESLER, District Judge:

Presently before the Court is the petition for a writ of habeas corpus of Petitioner, Shakey
Hoover, purportedly filed pursuant to 28 U.S.C. § 2241 which seeks to challenge Petitioner’s
continued detention pending his sentencing in his underlying criminal matter (ECF No. 1), which
was initially filed in the Third Circuit Court of Appeals. (Document 1 attached to ECF No. 1). As
the Third Circuit has transferred Petitioner’s habeas petition to this Court, this Court is required
by Rule 4 of the Rules Governing Section 2254 Cases, which is applicable to § 2241 petitions
through Rule 1(b), to preliminarily review the petition and determine whether it “plainly appears
from the petition and any attached exhibits that the petitioner is not entitled to relief” For the

following reasons, this Court will dismiss the petition without prejudice.

I. BACKGROUND

Petitioner is a federal criminal detainee currently incarcerated in the Essex County
Correctional Facility in Newark, New Jersey. In December 2017, Petitioner was indicted on
federal weapons charges. (See Docket No. 17-525 at ECF No. 11). Following a jury trial,

Petitioner was found guilty of the sole charge of the indictment — that he, a previously convicted
felon, possessed a firearm in violation of 18 U.S.C, § 922(g)(1). (Docket No. 17-525 at ECF Nos.
52-53). Petitioner thereafter filed a motion for a new trial, which remains pending at this time.
(Docket No. 17-525 at ECF No. 59). As that motion remains pending, Petitioner has not yet been
sentenced, and this Court has ordered that his sentencing hearing shall be adjourned pending the
outcome of the motion for a new trial. Decket No. 17-525 Docket Sheet).

On ot about January 2, 2020, Petitioner filed his current habeas petition in the Third Circuit.
(ECF No. 1). The Third Circuit thereafter transferred the petition to this Court. (Document |
attached to ECF No, 1}. In his habeas petition, Petitioner raises various challenges fo his
confinement, alleging that he has received ineffective assistance of counsel, that his gun charge
places him in double jeopardy when considered alongside state charges he faced prior to this
transfer to federal custody, and that his transfer to federal custody amounted to his state court
criminal case being “sold to federal agents” acting in “Admiralty Jurisdiction,” which this Court
interprets to be a challenge to federal jurisdiction in his underlying criminal matter. (ECF No. 1

at 1-3).

IL. DISCUSSION
A. Legal Standard

Pursuant to either Rule 4 of the Rules Governing Section 2254 Cases or Rule 4 of the Rules
| Governing Section 2255 Proceedings, this Court must preliminarily review habeas petitions and
determine whether it “plainly appears from the petition and any attached exhibits that the petitioner
is not entitled to relief.” Pursuant to these rules, a district court is “authorized to dismiss summarily
any habeas petition that appears legally insufficient on its face.” McFarland v. Scott, 512 U.S.

849, 856 (1994),
B. Analysis

Petitioner seeks to bring a habeas petition challenging actions taken in his underlying
federal criminal proceedings via § 2241, The presumptive means to challenge a federal conviction
or sentence is the filing of a motion to vacate sentence under § 2255 in the district in which the
original criminal proceeding occurred, see Okereke v. United States, 307 ¥.3d 117, 120-21 (3d Cir.
2002); 28 U.S.C. § 2255(a). Because Petitioner has not yet been sentenced, however, relief under
§ 2255 is not yet available, and he could only acquire habeas relief prior to the issuance of his
sentence and any appeal by pursuing his claims as part of a habeas petition instead filed pursuant
to § 2241. Although § 2241 has the capability of providing a jurisdictional basis for a challenge
to confinement which is alleged to be in violation of the Constitution prior to trial or a sentence, it
does not follow that the habeas statute may be used as an end-run around criminal motion practice
or a direct appeal of a criminal defendant’s conviction. See, e.g., Reese v. Warden Philadelphia
FDC, 904 F.3d 244, 246 Gd Cir. 2018), As the Third Circuit has explained,

[E]ven in cases where the habeas court has the authority to grant
relief, it must consider “whether this be a case in which that power
ought to be exercised.” [Mmaf'v. Geren, 553 U.S. 674, 693 (2008).|

Courts have consistently refused to exercise their habeas
authority in cases where federal prisoners have sought relief before
standing trial. Instead, courts have long stressed that defendants
should pursue the remedies available within the criminal action,
See, e.g,. Jones v. Perkins, 245 U.S. 390, 391 [] (1918) (“It is well
settled that in the absence of exceptional circumstances in criminal
cases the regular judicial procedure should be followed and habeas
corpus should not be granted in advance of a trial.”); Riggins v.
United States, 199 U.S. 547, 551 [] (1905) (vacating order granting
habeas relief to federal pretrial detainees because there was “nothing
in this record to disclose that there were any special circumstances
which justified a departure from the regular course of judicial
procedure” of pretrial motions and, if necessary, appeal); see also

 

 
 

Medina v. Choate, 875 F.3d 1025, 1029 (10th Cir. 2017) (adopting
“the general rule that § 2241 is not a proper avenue of relief for
federal prisoners awaiting federal trial’’).[]

Funneling requests for pretrial relief through the criminal
action encourages and orderly, efficient resolution of the issues,
maintains respect for the appellate process and prevents duplication
of judicial work and judge-shopping. See United States v,
Addonizio, 442 U.S. 178, 184 n. 10 [] (1979) (explaining that “the
writ of habeas corpus should not do service for an appeal,” and that
“Ft}his rule must be strictly observed if orderly appellate procedure
is to be maintained”[}); see also Medina, 875 F.3d at 1028-29
(identifying similar interests).”

[The Third Circuit] relied on this rationale in Government of
Virgin Islands v. Bolones, 427 F.2d 1135 (Gd Cir. 1970) (per
curiam), to affirm the District Court’s denial of pretrial habeas
petitions filed by federal defendants. We rejected the defendants
challenges to their arrest and interrogation on the ground that a
pretrial motion in the criminal case, “rather than their petition for
writs of habeas corpus, provides the appropriate avenue of relief
before trial.” Jd, at 1136. [The Third Circuit] similarly held that the
defendants’ claim that they had been denied a speedy trial should be
resolved “on an appropriate pretrial motion.” /d Accordingly, .
challenge[s to] the charges against [a criminal defendant who does
not have a final order of conviction] or the conduct of law-

 

enforcement officers .. . [are] required to [be raised] through .. .
motions in his criminal case, not via a pretrial § 2241 petition. See
id.

Reese, 904 F.3d at 246-47.

Although Petitioner has been tried and found guilty, he is not yet subject to a final judgment
of conviction as he has yet to be sentenced, He still has available to him in his criminal matter
various post-trial motions, including his currently pending motion for a new trial, and, ultimately,
a direct appeal should his post-trial motions fail to secure relief, As such, his current habeas claims
should be funneled through the proper criminal process rather than through a premature habeas
petition, and Petitioner may not use § 2241 to evade standard criminal and appellate procedures.

Id. Petitioner’s pre-sentencing habeas petition must therefore be dismissed without prejudice as it

 
is not the appropriate vehicle for raising his current claims. Petitioner is free to raise his claims
either via post-trial motions in his criminal proceeding, via direct appeal following sentencing, or
through the filing of a motion to vacate sentence under 28 U.S.C. § 2255 after his conviction

becomes final.

ILE. CONCLUSION
For the reasons stated above, Petitioner’s habeas petition (ECF No. 1) is DISMISSED

WITHOUT PREJUDICE. An appropriate order follows.

   

a
Hort Stanley R. Chesler,
United States District Judge
